Case 1:17-cv-00269-RGA Document 357 Filed 12/30/19 Page 1 of 1 PageID #: 28216



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

 MANUFACTURING RESOURCES                         )
 INTERNATIONAL, INC.,                            )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )           C.A. No. 17-269-RGA
                                                 )
 CIVIQ SMARTSCAPES, LLC, CIVIQ                   )
 HOLDINGS, LLC, COMARK, LLC, and                 )
 COMARK HOLDINGS, LLC,                           )
                                                 )
        Defendants.                              )

                        STIPULATION AND [PROPOSED] ORDER

       The parties hereby stipulate and agree, subject to the Court’s approval, that the time for

defendants Civiq Smartscapes, LLC, Civiq Holdings, LLC, Comark, LLC and Comark Holdings,

LLC to submit their reply brief in support of their Motion to Exclude Ms. Bennis’s Supplemental

Damages Opinion (D.I. 347) is extended through and including January 10, 2020.



 /s/ Ryan P. Newell                                  /s/ Nathan R. Hoeschen
 Arthur G. Connolly, III (No. 2667)                  John W. Shaw (No. 3362)
 Ryan P. Newell (No. 4744)                           Karen E. Keller (No. 4489)
 CONNOLLY GALLAGHER LLP                              David M. Fry (No. 5486)
 1201 N. Market Street, 20th Floor                   Nathan R. Hoeschen (No. 6232)
 Wilmington, DE 19801                                SHAW KELLER LLP
 (302)757-7300                                       I.M. Pei Building
 aconnolly@connollygallagher.com                     1105 North Market Street, 12th Floor
 rnewell@connollygallagher.com                       Wilmington, DE 19801
 Attorneys for Plaintiff                             (302) 298-0700
                                                     nhoeschen@shawkeller.com
 Dated: December 30, 2019                            Attorneys for Defendants


       SO ORDERED this _____ day of _____________, 2019.

                                             _______________________
                                             United States District Judge
